Exhibit 10.1

 

JOINDER TO CREDIT AGREEMENT

 

THIS JOINDER TO CREDIT AGREEMENT (this “Agreement”) is made this 28th day of
June, 2013, by and among CORESITE, L.P., a Delaware limited partnership (“Parent
Borrower”), the Subsidiary Borrowers party hereto, TORONTO DOMINION (TEXAS) LLC
and KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”).

 

R E C I T A L S

 

WHEREAS, the Parent Borrower and the Subsidiary Borrowers have entered into that
certain Second Amended and Restated Credit Agreement dated as of January 3, 2013
(the “Credit Agreement”) with KeyBank National Association, as Administrative
Agent (the “Agent”) on behalf of certain Lenders and the various Lenders party
thereto (unless otherwise defined herein, capitalized terms defined in the
Credit Agreement shall have the same meaning in this Agreement); and

 

WHEREAS, at the request of the Borrowers, Toronto Dominion (Texas) LLC (“TD”)
has agreed to issue a Commitment and become a Lender under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

1.             TD hereby (a) acknowledges, agrees and confirms that, by its
execution of this Agreement, it will be deemed to be a Lender for all purposes
of the Credit Agreement and the other Loan Documents, issues its Commitment
thereunder in the amount of $25,000,000.00, and shall have all of the rights and
obligations of a Lender thereunder as if it had executed the Credit Agreement
and the other Loan Documents; (b) agrees to be bound by, all of the terms,
provisions and conditions contained in the Loan Documents applicable to a
Lender; (c) confirms that it has received a copy of the Credit Agreement and the
other Loan Documents, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to become a
Lender under the Credit Agreement; (d) confirms that all approvals and
authorizations required to permit the execution, delivery, performance and
consummation by TD of this Agreement, and the performance by TD as a Lender
under the Credit Agreement, have been obtained; (e) agrees that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Loan Document; and (f) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Agent by the terms thereof together with such powers as are reasonably
incidental thereto.  As of the date of this Agreement, TD shall be a party to
the Credit Agreement and the other Loan Documents and shall have the rights and
obligations of a Lender thereunder

 

2.                                      The Credit Agreement is hereby deemed
modified to reflect the increase in the Total Commitment evidenced hereby and
the addition of TD as a Lender under the Credit

 

--------------------------------------------------------------------------------


 

Agreement, and Schedule 1.1 attached hereto is hereby substituted in lieu of the
pre-existing Schedule 1.1 to the Credit Agreement, to reflect the joinder of TD.

 

3.                                      The Borrowers represent and warrant to
the Lenders that after giving effect to this Agreement (a) the representations
and warranties made by the Borrowers in the Loan Documents or otherwise made by
or on behalf of the Borrowers in connection therewith or after the date thereof
were true and correct in all material respects when made and remain true and
correct in all material respects on the date the Total Commitment is increased,
and (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default.

 

4.                                      Each Borrower represents and warrants as
follows:

 

(a)                                 It has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by each Borrower and constitutes each Borrowers’ legal, valid and
binding obligations, enforceable in accordance with its terms.

 

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by Borrowers of this Agreement.

 

5.                                      Except as expressly amended hereby, the
remaining terms and conditions of the Credit Agreement shall continue in full
force and effect.  All future references to the “Credit Agreement” shall be
deemed to be references to the Credit Agreement, as amended by this Agreement. 
It is intended that this Agreement be governed by the laws of the State of New
York, including, without limitation, New York General Obligations Law
Section 5-1401.

 

6.                                      This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto.

 

7.                                      For the purpose of facilitating the
execution of this Agreement as herein provided and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and such counterparts
shall constitute and be one and the same instrument.  Signatures delivered by
facsimile or PDF shall have the same legal effect as originals.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

 

 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

4

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and

 

 

General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and

 

 

General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and

 

 

General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and

 

 

General Counsel

 

 

 

 

 

(SEAL)

 

5

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and

 

 

General Counsel

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent

 

 

 

 

By:

/s/ Gregory Lane

 

Name:

Gregory Lane

 

Title:

Vice President

 

 

 

(SEAL)

 

 

Address:

 

 

 

KeyBank National Association
225 Franklin Street
Boston, Massachusetts 02110

 

Attention:

Gregory W. Lane

 

 

Telephone:

617-385-6212

 

 

Facsimile:

617-385-6293

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

TORONTO DOMINION (TEXAS) LLC, as Lender

 

 

 

 

By:

/s/ Masood Firree

 

Name:

Masood Firree

 

Title:

Authorized Signatory

 

 

 

(SEAL)

 

 

Address:

 

Toronto Dominion (Texas) LLC
c/o TD Securities
Royal Trust Tower, 25th Floor
77 King Street West
Toronto Ontario M5K 1A2
Attention: Ruth Bengo

 

Telephone:

416-983-8879

 

Facsimile:

416-983-0003

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment
Percentage

 

Alternative
Currency Funding
Commitment

 

 

 

 

 

 

 

 

 

KeyBank National Association
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Gregory W. Lane

 

$

65,000,000.00

 

17.10526315

%

$

6,842,105.26

 

Telephone:

617 385 6212

 

 

 

 

 

 

 

 

Facsimile:

617- 385-6293

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.
315 Montgomery Street, 6th Floor
CA5-704-06-37
San Francisco, California 94104-1866

 

$

45,000,000.00

 

11.84210526

%

$

4,736,842.10

 

Attention:  James P. Johnson

 

 

 

 

 

 

 

Telephone:

415-913-4699

 

 

 

 

 

 

 

 

Facsimile:

415-913-2356

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CitiBank, N.A.
388 Greenwich Street, 23rd Floor
New York, New York 10013

 

$

45,000,000.00

 

11.84210526

%

$

4,736,842.10

 

Attention:  Chiara Weisbrod

 

 

 

 

 

 

 

Telephone:

212-723-6559

 

 

 

 

 

 

 

 

Facsimile:

646-688-2077

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment
Percentage

 

Alternative
Currency Funding
Commitment

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada
New York Branch
Three World Financial Center
200 Vesey Street
New York, NY 10281-8098
Attn:  Manager, Loans Administration

 

$

65,000,000.00

 

17.10526315

%

$

6,842,105.26

 

Telephone:

877-332-7455

 

 

 

 

 

 

 

 

 

 

Facsimile:

212-428-237

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue, 19th Floor
New York, NY 10010
Attention:  William O’Daly, Vice President

 

$

35,000,000.00

 

9.210526315

%

$

3,684,210.53

 

Telephone:

212-325-1986

 

 

 

 

 

 

 

 

 

 

Facsimile:

212-743-2254

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regions Bank
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Kerri Raines

 

$

65,000,000.00

 

17.10526315

%

$

6,842,105.26

 

Telephone:

205 801 0621

 

 

 

 

 

 

 

 

 

 

Facsimile:

205 264 5456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CoBank, ACB
550 South Quebec Street.
Greenwood Village, Co.
80111

 

$

10,000,000.00

 

2.631578947

%

$

1,052,631.58

 

 

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment
Percentage

 

Alternative
Currency Funding
Commitment

 

 

 

 

 

 

 

 

 

Attention:  Nicholas Heslip

 

 

 

 

 

 

 

 

 

Telephone:

303 740 4154

 

 

 

 

 

 

 

 

 

 

Facsimile:

303 740 4002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jefferies Group, Inc.
Jefferies & Company, Inc.
520 Madison Avenue, 7th Floor
New York, NY 10022

 

$

25,000,000

 

6.578947368

%

$

2,631,578.95

 

Telephone:

212.323.3932

 

 

 

 

 

 

 

 

 

 

Facsimile:

646.786.5849

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toronto Dominion (Texas) LLC
c/o TD Securities
Royal Trust Tower, 25th Floor
77 King Street West
Toronto Ontario M5K 1A2
Attention:  Ruth Bengo

 

$

25,000,000

 

6.578947368

%

$

2,631,578.95

 

Telephone:

416-983-8879

 

 

 

 

 

 

 

 

 

 

Facsimile:

416-983-0003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Consent and Acknowledgment of Guarantor

 

The undersigned, as a Guarantor under that certain Second Amended and Restated
Guaranty dated January 3, 2013 (the “Guaranty”) executed by the undersigned in
favor of the Agent and the Lenders,  hereby consents to, and agrees to be bound
by, this Agreement and hereby confirms and agrees that, notwithstanding this
Agreement, the Guaranty and each other Loan Document to which it is a party are,
and shall continue to be, in full force and effect and are hereby confirmed and
ratified in all respects.

 

 

GUARANTOR:

 

 

 

CORESITE REALTY CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and
General Counsel

 

--------------------------------------------------------------------------------